DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2022 has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with G. Zelley on 03/24/2022 and made of record (see attached interview summary) and it is also noted that the suggestions made by the examiner to advance prosecution were adopted thereby placing the claims in condition for allowance.
It is noted that the instant examiner's amendment is based on applicants' claims filed on 01/14/2022 and entered on 02/22/2022.
The application has been amended as follows: 
In Claim 20, line 9, after “3200C” add - - at 760 mm Hg - -;
In Claim 20, line 10, after “MPas” add - -at 25.0 0C- -;
In Claim 20, line 11, after “3500
In Claim 20, line 12, after “MPas” add - -at 25.0 0C- -;
In Claim 20, line 17, replace “25” with - - 25.0 - -; and
In Claim 26, line 2, replace “Hp” with “, Hp”.
STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
	The most pertinent prior art known to the Examiner is listed on the attached forms PTO-892 and 1449.  As shown by Ishino and the newly-found Morimoto and Kawanami references, the close prior arts of record, formulations with a functional material and a mixture of solvents having different boiling points and viscosities are well-known.  Morimoto or Kawanami discloses a three-solvents system with different boiling points and viscosities but fails to disclose the claimed sequence of boiling points and viscosities for the solvents. However, none of the prior art of record including Ishino, Morimoto and Kawanami provides sufficient suggestion or motivation to arrive at a formulation with (a) the specific range of BP and viscosity for each of the solvents and (b) the specific loading level and MW values for the organic functional material as required in the present claims.  Also, it would not have been obvious to a skilled artisan to select the specific three-solvents system among the encyclopedic listing of available solvents and the specific loadings to arrive at the claimed formulation.  Accordingly, the claimed invention, as a whole, would not have been obvious to one of ordinary skill in the chemical art. None of the prior art of record teaches, discloses or suggests a formulation with the specific components and the specific loading levels in the manner as those recited the present claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI V NGUYEN whose telephone number is (571)272-6965.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571.272.1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRI V NGUYEN/Primary Examiner, Art Unit 1764